PER CURIAM.
Sina Tackett applied for public assistance based on alleged permanent and total disability. The Department of Economic Security initially rejected the claim. Appeals to the public assistance referee and appeal board resulted in adverse administrative determinations that claimant had failed to establish permanent and total disability. The claimant thereupon sought judicial review of these determinations. The circuit court reversed the administrative determinations and directed that claimant be granted public assistance payments. The Department of Economic Security subsequently brought this appeal.
While the medical evidence was conflicting, our review of the record indicates that the findings of the referee and the appeal board were sufficiently supported by substantial evidence. The circuit court went beyond its scope of review when it resolved the conflicting probative evidence contrary to the board’s conclusion. See Huecker v. Rains, 483 S.W.2d 114 (Ky. 1972), and cases cited therein.
The judgment is reversed with directions to enter a new judgment affirming the decision of the appeal board.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.